Order entered December 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00924-CV

                   IN THE INTEREST OF D.M. AND A.M., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-20402

                                           ORDER
       On October 23, 2014, the court reporter informed the Court that she had not received a

request to prepare the reporter’s record. In a letter dated October 27, 2014, the Court instructed

appellant to provide this Court, within ten days, with notice that he had requested the reporter’s

record and verification that payment arrangements had been made. We cautioned appellant that,

if the required documentation was not received within the time requested, we may order the

appeal submitted without the reporter’s record. As of today’s date, appellant has not filed the

required documentation. Accordingly, we ORDER the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

       Appellant’s brief is due THIRTY DAYS from the date of this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE